United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2271
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
John Johnson,                            *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 12, 2005
                                 Filed: November 15, 2005
                                  ___________

Before ARNOLD, BOWMAN, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       John Johnson appeals his sentence of 40 months' imprisonment following his
conviction for being a felon in possession of a firearm, see 18 U.S.C. § 922(g)(1). He
asserts that because the United States Sentencing Guidelines are unconstitutional, the
district court1 erred in giving them effect in sentencing him. It is true that in United
States v. Booker, 125 S. Ct. 738, 756 (2005), the Supreme Court held that, with
exceptions not relevant here, it was a violation of the sixth amendment to enhance a
guideline sentence on the basis of facts not found by a jury. But in this case no

      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
enhancements were applied, so the basic Booker holding is of no avail to
Mr. Johnson.

       We recognize that the district court nevertheless erred in passing sentence
because it treated the guidelines as mandatory rather than advisory, see Booker,
125 S. Ct. at 756-57. But Mr. Johnson raised no objection to his sentence below, so
we can review it for plain error only. We have examined the transcript of the
sentencing hearing carefully and have discerned nothing in it that would indicate a
reasonable probability that the sentence would have been shorter had the district court
been aware that the guidelines were merely advisory. Mr. Johnson is thus not entitled
to plain error relief. See United States v. Pirani, 406 F.3d 543, 552 (8th Cir. 2005)
(en banc), cert. denied, 126 S. Ct. 266 (2005).

      Affirmed.
                       ______________________________




                                         -2-